UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-8239


DWIGHT XAVIER JONES,

                Plaintiff – Appellant,

          v.

CORRECTIONAL CARE SOLUTIONS; DENNIS A. TRACY; SERGEANT
KLAUSEN, Lexington County Detention Center; NFN MICKEN,
Lexington County Detention Center; JAMES R. METTS, Lexington
County Sheriff’s Department,

                Defendants – Appellees,

          and

LEXINGTON COUNTY SHERIFF’S       DEPARTMENT,   LCMANET;   LEXINGTON
COUNTY DETENTION CENTER,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Henry M. Herlong, Jr., Senior
District Judge. (0:09-cv-00269-HMH-PJG)


Submitted:   February 18, 2010              Decided:   February 26, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dwight Xavier Jones, Appellant Pro Se.    Amanda R. Maybank,
MAYBANK LAW FIRM, LLC, Charleston, South Carolina, Daniel C.
Plyler, DAVIDSON & LINDEMANN, PA, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Dwight Xavier Jones seeks to appeal a December 10,

2009 order of the district court.               The district court docket

sheet reveals no such order, or any other final or appealable

order.    See 28 U.S.C. §§ 1291, 1292 (2006); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

47   (1949).      Therefore,     we    grant   the   Appellees’      motions    to

dismiss the appeal for lack of jurisdiction.                  We dispense with

oral   argument    because      the    facts   and   legal    contentions      are

adequately     presented   in    the    materials    before    the    court    and

argument would not aid the decisional process.

                                                                      DISMISSED




                                         3